DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-19 directed to an invention non-elected without traverse.  Accordingly, claims 1-19 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest an intelligent control system having a metal air battery unit, comprising: a cleaning liquid lank (Al) containing cleaning liquid, the cleaning liquid tank (Al) including a first pipeline outlet and a second pipeline outlet, an electrolyte tank (A2) containing electrolyte, the electrolyte tank (A2) including a third pipeline outlet and a fourth pipeline outlet; a first tee (B) being connected between the first pipeline outlet and a first electromagnet ic valve (3.1); a second tee (B2) being connected between a first self suction pump (6.1) and the first electromagnetic valve (31), the first self suction pump (6.1) being connected being connected between the second tee (B2) and the second pipeline outlet, a third tee (B3) being connected to the third pipeline outlet, and the third tee (B3) being further connected to a fourth tee (B4) through a second electromagnetic valve (3. 2), the fourth tee (B4) being connected to the fourth pipeline outlet through a second self suction pump (6.2), the fourth tee (B4) being further connected to a radiator (A12); a sixth tee (36) being connected to the radiator (Al2), the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JANE J RHEE/Primary Examiner, Art Unit 1724